DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-35 have been considered and reviewed by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18382891, filed on 12/4/2018.

Information Disclosure Statement
	The information disclosure statement filed on 4/23/2020 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 12/4/2019 have been reviewed and are considered acceptable.

Specification
	The specification field on 12/4/2019 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 21-24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706).

Regarding Claim 16; Nielsen teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine when the wind turbine is in standstill conditions, the method comprising: (Nielsen; at least Abstract; paragraph [0012]; disclose a system and method for reducing edgewise vibrations of a wind turbine in an idling/standstill condition) 
measuring one or more deformation parameters indicative of deformation of one or more of the blades; (Nielsen; at least paragraph [0074]; disclose wherein the wind turbine contains 
determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, (Nielsen; at least paragraph [0078]; disclose wherein the wind determines detection means (21) can determine if the measured oscillations are indicative of edgewise vibrations of the wind turbine)
and generating, at the dedicated controller, an output signal to operate the auxiliary drive system to reduce the vibration. (Nielsen; at least paragraph [0079]; disclose wherein if the detection means (21) determines the edgewise vibrations are above a certain level the control means (14) will adjust the pitch of the wind turbine blades to reduce the vibrations).
Nielsen appears to be silent on; determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, 
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller;
However, Damgaard teaches; determining, at a dedicated controller for an auxiliary drive system, a vibration of one or more of the blades based on the deformation parameters, (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions)
wherein the dedicated controller for the auxiliary drive system is separate from a wind turbine controller; (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).

Regarding Claim 17; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the blades are arranged with a pitch angle of substantially 0 degrees in the standstill conditions. (Nielsen; at least paragraph [0060]; disclose wherein the blades of the wind turbine are feathered (rotated to zero degrees) which adjusts the turbine blades parallel to the wind and thus putting the wind turbine in a standstill, parked position).

Regarding Claim 19; the combination of Nielsen and Damgaard further teach; The method according to claim 16, further comprising: supplying the dedicated controller and the auxiliary drive system with power from a dedicated power source for the auxiliary drive system. (Damgaard; at least Fig. 6; at least paragraph [0134]; disclose wherein the auxiliary controller and drive system is powered using a dedicated diesel motor).

Regarding Claim 21; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the determining the vibration of the one or more blades, comprises: determining whether the one or more blades is oscillating in an edgewise direction relative to a chord of blade. (Nielsen; at least paragraph [0008]; disclose wherein determining the vibration of one or more blades comprises determining whether the blades are oscillating in an edgewise direction).

Regarding Claim 22; the combination of Nielsen and Damgaard further teach; The method according to claim 16 further comprising: generating, at the dedicated controller, an output signal to operate the auxiliary drive system when the vibration is eliminated, so as to return the auxiliary drive system back to a default standstill position. (Nielsen; at least paragraph [0089]; disclose wherein the blades are returned to their original position after the vibrations are eliminated).

Regarding Claim 23; the combination of Nielsen and Damgaard further teach; The method according to claim 16, wherein the auxiliary drive system is a pitch system for adjusting a pitch angle of the one or more of the blades. (Nielsen; at least paragraph [0008]; disclose wherein the drive system is a pitch drive for adjusting the pitch angle of one or more blades and wherein Damgaard teaches an auxiliary drive system which can be configured to adjust the pitch as taught by Nielsen).

Regarding Claim 24; the combination of Nielsen and Damgaard further teach; The method according to claim 23, wherein the output signal includes a command to adjust the blade pitch to an extent where the vibration is reduced. (Nielsen; at least paragraph [0037]; disclose wherein the system adjusts the blade pitch to the extent such as to reduce the vibration).

Regarding Claim 29; Nielsen teaches; A wind turbine, comprising: (Nielsen; Fig. 1)
a nacelle; (Nielsen; Fig. 1; paragraph [0055])
3a tower; (Nielsen; Fig. 1; paragraph [0055])
rotor blades; (Nielsen; Fig. 1; paragraph [0055])
a wind turbine controller; (Nielsen; Claim 1)
one or more sensors for measuring a deformation of one or more of the rotor blades; (Nielsen; at least paragraph [0017])
the dedicated controller configured to determine a vibration of one or more of the rotor blades based on the measured deformation and to generate an output signal to operate the auxiliary drive system to reduce the vibration when the wind turbine is in standstill conditions. (Nielsen; at least paragraph [0008]; disclose wherein the system is able to determine an edgewise vibration is occurring based on a deformation of a rotor blade and generates an output signal to reduce the vibration).
Nielsen appears to be silent on; an auxiliary drive system for driving one or more components of the wind turbine; 
a dedicated controller for the auxiliary drive system, the dedicated controller being configured to operate independently from the wind turbine controller; and 
However, Damgaard teaches; an auxiliary drive system for driving one or more components of the wind turbine; (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions)
a dedicated controller for the auxiliary drive system, the dedicated controller being configured to operate independently from the wind turbine controller; and (Damgaard; at least Figs. 6 and 7; paragraphs [0052]-[0056]; disclose a separate auxiliary controller (i.e. not connected to any other control means such as the control means (14) of Nielsen) which controls components of a wind turbine during transport or standstill based on sensor data sent and analyzed directly by the auxiliary controller).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an auxiliary controller for controlling wind turbine components separate from a main controller as taught by Damgaard with the known system of a wind turbine standstill control system of Nielsen to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to help avoid potential damage and improving the lifetime of the wind turbine components as discussed by Damgaard (paragraph [0035]).

Regarding Claim 30; the combination of Nielsen and Damgaard further teach; The wind turbine according to claim 29, wherein the auxiliary drive system comprises a pitch system that adjusts a pitch angle of one or more of the rotor blades. (Nielsen; at least paragraph [0008]; disclose wherein the drive system is a pitch drive for adjusting the pitch angle of one or more blades and wherein Damgaard teaches an auxiliary drive system which can be configured to adjust the pitch as taught by Nielsen).

Claims 18, 25-28, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Gjerlov et al. (US PGPUB 20120217748).

Regarding Claim 18; the combination of Nielsen and Damgaard appear to be silent on; The method according to claim 16, wherein the wind turbine is in standstill conditions during commissioning phase. 

Nielsen, Damgaard, and Gjerlov are analogous art because they are from the same fried of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Regarding Claim 25; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 23, wherein the blade pitch angle is adjusted in a range of 10 - 90 degrees to reduce the vibration. (Gjerlov; at least paragraph [0017]; disclose wherein the system adjusts the pitch system from 5-45 degrees in order to alleviate vibrations in the blades).

Regarding Claim 26; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 16, wherein the auxiliary drive system is a yaw system for rotating a nacelle around a rotational axis with the respect to a tower of the wind turbine. (Gjerlov; at least paragraph [0015]; disclose wherein the system adjusts the yaw of a wind turbine to reduce vibrations being induced by high winds during a standstill condition and wherein Damgaard teaches an auxiliary control system for controlling components of a wind turbine during standstill conditions).

Regarding Claim 27; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 26, wherein the output signal includes a command to adjust the yaw of the wind turbine to an extent where the vibration is reduced. (Gjerlov; at least paragraphs [0015]-[0016]; disclose wherein the output signal adjusts the yaw of the wind turbine in order to avoid critical load areas which induce edgewise vibrations on the turbine and as such, the yaw adjustment is made to reduce vibrations induced on the turbine).

Regarding Claim 28; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 26, wherein the yaw angle is adjusted in a range of 15 - 90 degrees. (Gjerlov; at least paragraph [0015]; disclose wherein the yaw angle is adjusted in the range of 30-360 degrees).

Regarding Claim 31; the combination of Nielsen, Damgaard, and Gjerlov further teach; The wind turbine according to claim 29, wherein the auxiliary drive system comprises a yaw system that rotates the nacelle around a rotational axis with the respect to tower. (Gjerlov; at least paragraph [0015]; disclose wherein the system adjusts the yaw of a wind turbine to reduce vibrations being induced by high winds during a standstill condition and wherein Damgaard teaches an auxiliary control system for controlling components of a wind turbine during standstill conditions).

Regarding Claim 33; Nielsen teaches; A method for reducing vibrations in one or more rotor blades of a wind turbine, when the wind turbine is locked during a commissioning phase, the wind turbine comprising a wind turbine controller and a dedicated pitch controller for a pitch drive system of the wind turbine, the method comprising: (Nielsen; at least Abstract; claim 1; disclose a system and 
measuring a strain of one or more of the rotor blades in an edgewise direction relative to a chord of the rotor blade; (Nielsen; at least paragraphs [0074] and [0077]; disclose wherein the system measures the edgewise oscillations of the rotor blades using a detection means which include a strain gauge for measuring the strain induced on the blades)
determining, at the dedicated pitch controller, based on the measured strain, a vibration condition of one or more of the rotor blades; (Nielsen; at least paragraphs [0074], [0077], and [0087]; disclose wherein a control means is connected to a detection means and wherein the control means determines that oscillations are occurring in the blades based on the received data from the detection means)
generating, at the dedicated pitch controller, an output signal to operate the pitch drive system to reduce oscillations of the one or more rotor blades. (Nielsen; at least paragraph [0008]; disclose wherein the system is able to determine an edgewise vibration is occurring based on a deformation of a rotor blade and generates an output signal to reduce the vibration).
Nielsen appears to be silent on; “…a dedicated pitch controller…”
“…when the wind turbine is locked during a commissioning phase…”
However, Damgaard teaches; “…a dedicated pitch controller…” (Damgaard; at least Abstract; Fig. 6; paragraphs [0031]-[0033]; disclose a wind turbine system and method which includes a dedicated auxiliary device (controller) for controlling wind turbine components during transportation or standstill conditions and wherein the auxiliary controller can be configured to a pitch control system such as in Nielsen)
Nielsen and Damgaard are analogous art because they are from the same fried of endeavor or similar problem solving area, of wind turbine control systems.

The combination of Nielsen and Damgaard appear to be silent on; “…when the wind turbine is locked during a commissioning phase…”
However, Gjerlov teaches; (at least paragraphs [0015] and [0021]) disclose a pitch and yaw control system for controlling a wind turbine in a standstill condition which includes when the rotor is locked and wherein the system operates during a commissioning phase at a site when calibrating intervals for the vibration avoidance system.
Nielsen, Damgaard, and Gjerlov are analogous art because they are from the same fried of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling the wind turbine at standstill conditions such as a locked commissioning phase as taught by Gjerlov with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the cost of energy as discussed by Gjerlov (paragraph [0004]).

Regarding Claim 34; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 33, further comprising: supplying the dedicated pitch controller and the pitch drive system with power from a dedicated power source for the pitch drive system. (Damgaard; at least Fig. 6; at least paragraph [0134]; disclose wherein the auxiliary controller and drive system is powered using a dedicated diesel motor).

Regarding Claim 35; the combination of Nielsen, Damgaard, and Gjerlov further teach; The method according to claim 33, wherein the output signal includes a command to adjust a pitch angle of one or more of the rotor blades to an extent where the vibration condition is reduced. (Nielsen; at least paragraph [0037]; disclose wherein the system adjusts the blade pitch to the extent such as to reduce the vibration).

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US PGPUB 20100301605) in view of Damgaard et al. (US PGPUB 20110243706) in further view of Burra et al. (US PGPUB 20140145439).

Regarding Claim 20; the combination of Nielsen and Damgaard appear to be silent on; The method according to claim 19, wherein the dedicated power source comprises a battery or an ultracapacitor which stores a predefined amount of energy to supply the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient control of a wind turbine. One would be motivated to combine the cited references in order to decrease the wind loading on a wind turbine using the stored backup energy as discussed by Burra (paragraph [0016]).

Regarding Claim 32; the combination of Nielsen and Damgaard appear to be silent on; The wind turbine according to claim 29, further comprising that stores a predefined amount of energy to feed the dedicated controller and the auxiliary drive system during a predefined period of time.
However, Burra teaches; (at least Fig. 2; paragraphs [0006]-[0007]; at least claim 6) disclose a system and method for providing backup battery power to a wind turbine controller (i.e. dedicated controller) and wherein the system determines whether the battery backups have a predefined power level, and if so, sending the predetermined power to control the wind turbine to reduce wind induced loading on the wind turbine at a predetermined time.
Nielsen, Damgaard, and Burra are analogous art because they are from the same fried of endeavor or similar problem solving area, of wind turbine control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of storing a predetermined amount of energy for controlling a controller at a predetermined time as taught by Burra with the known system of a wind turbine standstill control system of Nielsen and Damgaard to yield the known results of efficient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117